                                                      ·. USDC
      Case 1:18-cv-04252-LLS Document 130 Filed 12/23/20      SDN\'
                                                           Page 1 of 2
                                                                                 I
                                                        DOCU'.\-IENT
                                                                               .I
UNITED STATES DISTRICT COURT                            ELECTRONICALL. Y FILED :'
SOUTHERN DISTRICT OF NEW YORK                           DQC #:_______
                                          X             DATE FILED: 12/23/2020
                                                                    -.-------
INNOVATUS CAPITAL PARTNERS, LLC,

                       Plaintiff,                 18 Civ. 4252 (LLS)

        - against -

JONATHAN NEUMAN, ANTONY MITCHELL,
RITZ ADVISORS, LLC, GREG WILLIAMS,
DARYL CLARK and AMANDA ZACHMAN,

                       Defendants.
- - - - - - - - - - - - - - - - - X
MV REALTY, PBC, LLC,
                                                  18 Civ. 7142 (LLS)
                       Plaintiff,

        - against -

INNOVATUS CAPITAL PARTNERS, LLC,                       MEMORANDUM
                                                     OPINION & ORDER

                       Defendant.
                       - - - - - - - X

     The issues raised by defendants' October 9, 2020 Motion for

Summary Judgment are disposed of as follows:

                                     1.

          Innovatus's attempt to enjoin defendants' soliciting

of Right to List contracts (an arrangement which Innovatus did

not invent, was not the first to market, and could not patent,

because of prior art) for six years must be dismissed. It seeks

to forbid "any transaction or series of transactions of any kind

in connection with the Business Opportunity" although the RTL

contracts do not reveal any of Innovatus's confidential

information. This type of boundless restriction on competition

is unenforceable under New York law. It is not needed to protect
         Case 1:18-cv-04252-LLS Document 130 Filed 12/23/20 Page 2 of 2


any trade secrets Innovatus may have ,         for the conduct of the RTL

transaction does not reveal them . The balance of " competing

public policies in favor of robust competition and freedom to

contract", Mathias v.      Jacobs ,   167 F . Supp . 2d 606 ,   611   (S . D. N.Y.

2001)    strongly argues against this overbroad restraint upon

competition .

                                       2.

         Nevertheless , if Innovatus ' s considerable work , effort ,

research and thought during the period the parties were working

together enhanced the results of MV ' s RTL business,            it should be

evaluated and ,    if useful , compensated . That may require a

comparison of MV ' s methods and profitability with those

transacting the other "thousands of RTL transactions with

homeowners around the country"         (Def. ' s moving brief , p.14), but

in any event will require some discovery and is reserved for

trial or further development .

                                 CONCLUSION

        Innovatus ' s claim for an injunction enforcing the

restrictive covenant in the NOA is dismissed . Its entitlement to

recompense for its contributions , to the extent that they have

benefitted the enterprise , is still to be evaluated .

So ordered .

Dated:       New York , New York
             December 23, 2020

                                                 LOUIS L . STANTON
                                                     U.S.D . J .

                                       - 2-
